301 F.2d 163
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED HATTERS, CAP & MILLINERY WORKERS INTERNATIONAL UNION, AFL-CIO, Respondent.
No. 14287.
United States Court of Appeals Sixth Circuit.
April 6, 1962.

1
Marcel Mallet-Prevost, Asst. General Counsel, National Labor Relations Board, Washington, D. C., John C. Getreu, Director 9th Region, N. L. R. B., Cincinnati, Ohio, Duane B. Beeson and Joseph C. Thackery, Washington, D. C., for appellant.


2
Herbert L. Segal, Louisville, Ky., Isadore Katz, Lieberman, Katz & Aronson, New York City, for appellee.


3
Before CECIL and O'SULLIVAN, Circuit Judges, and KALBFLEISCH, District Judge.

ORDER.

4
It appearing to the Court that by order of June 6, 1961, 6 Cir., 290 F.2d 591, the Court struck from its order of March 17, 1961, 6 Cir., 288 F.2d 436, the following language: "Upon the objection of the respondent to the use of the words `or any other employer' as used in the order, the Court finds that the respondent made no specific objection to the board to the use of these words in the examiner's interim report, and that the question cannot now be raised in this Court. Section 160(e), Title 29 U.S.C."; and by said order of June 6, 1961, held in abeyance pending the decision of the Supreme Court, in National Labor Relations Board v. Ochoa Fertilizer Corporation et al., the questions of modification of the order of the board by striking the phrase "or any other employer" and whether or not proper objection was made;


5
And it further appearing to the Court that the case of National Labor Relations Board v. Ochoa Fertilizer Corporation et al. has now been decided (368 U.S. 318, 82 S.Ct. 344, 7 L.Ed.2d 312), it is hereby ordered that the objection to the phrase "or any other employer" be overruled for the reason hereinbefore stated in the order of March 17, 1961, and that said phrase remain in the order as heretofore enforced by the original order of this Court. National Labor Relations Board v. Cheney California Lumber Co., 327 U.S. 385, 389, 66 S.Ct. 553, 90 L.Ed. 739.